               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             8:18-CR-8

vs.                                                        ORDER

HENRY TREVILLION,

                   Defendant.

      The defendant has filed a notice of appeal from the Court's dismissal of
his 28 U.S.C. § 2255 motion as untimely. Filing 63. A movant cannot appeal an
adverse ruling on his § 2255 motion unless he is granted a certificate of
appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App. P. 22(b)(1). A certificate of
appealability is usually issued only when the movant "has made a substantial
showing of the denial of a constitutional right." § 2253(c)(2). But a certificate
of appealability may also issue for the Court of Appeals to review a preliminary
procedural issue, such as a limitations question. See Williams v. Bruton, 299
F.3d 981, 982 (8th Cir. 2002); see also Johnson v. Hobbs, 678 F.3d 607, 610 (8th
Cir. 2012) (granting certificate of appealability on equitable tolling).

      IT IS ORDERED that after due consideration, the Court will grant
      a certificate of appealability as to whether the defendant's § 2255
      motion is time-barred.

      Dated this 25th day of May, 2021.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge
